Citation Nr: 0117731	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  96-27 650A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel








INTRODUCTION

The veteran had active service from November 1987 to November 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 1998, after adjudicating other issues then pending 
on appeal, the Board remanded the claim of entitlement to 
service connection for a chronic acquired right knee disorder 
to the RO for further development and adjudicative action.

In December 2000 the RO affirmed the denial of entitlement to 
service connection for a right knee disorder.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary to substantiate the 
veteran's claim has been obtained and VA's duty to notify and 
assist has been satisfied.  

2.  The veteran sustained injury to his right knee while 
training in service.

3.  No disorder of the right knee was shown when the veteran 
was examined for separation from service.

4.  The post service medical record does not document any 
abnormality of the knee either on direct clinical examination 
or on the basis of radiographic study.  




CONCLUSION OF LAW

A chronic acquired disorder of the right knee was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show the veteran jammed his right 
knee on the obstacle course during his second day of 
training.  He complained of general knee pain.  The 
assessment was right knee contusion for which the veteran 
received treatment and a physical profile.  

During follow-up examination in January 1988 he stated that 
he had constant irritating knee pain.  Examination showed 
crepitus medial to the patella with redness, but there was no 
swelling.  He displayed full range of motion and the knee was 
stable.  The assessment was chronic patella bursitis.  

The service medical records show the veteran sustained 
multiple abrasions and contusions in January 1993 during an 
assault.  He complained of left knee pain, bilateral elbow 
pain, jaw pain and right calf pain.  Examination of the right 
knee showed no dislocation, but there was tenderness at the 
mid-calf.  There was no diagnosis of a right knee injury.  


The October 1993 separation medical examination shows that 
the lower extremities and the musculoskeletal system were 
normal. In the report of medical history the veteran 
complained of swollen or painful joints and cramps in his 
legs.  He stated that he experienced tightness in his knees 
and cramps in his calf muscles with activities during the 
course of the day.  

The veteran filed an original application for service 
connection in May 1994.  He claimed general joint and muscle 
problems but did not specifically claim a right knee 
disability.  

The veteran underwent a VA general medical examination in 
September 1994.  He complained of bilateral knee pain 
secondary to the activities related to his duties as a 
military policeman.  The physician diagnosed degenerative 
joint disease of the left knee, but there was no diagnosis of 
a right knee disability.  

In June 1995 the veteran filed a claim for service connection 
for his right knee.  The RO denied this claim in July 1995 
and the veteran appealed.  

The Board remanded this case in April 1998, in part, to 
obtain post-service medical records and to provide the 
veteran a VA examination.  

The veteran underwent a VA joints examination in August 1998.  
The examiner certified review of his medical records and the 
claims folder.  The veteran stated that he had had occasional 
aching irritation and dull pain in the right knee since a 
January 1993 altercation.  He stated that he sustained trauma 
to his knees during a struggle with an assailant.  He also 
stated that he had not sustained a right knee injury prior to 
that time.  He related his right knee symptoms to the 
examiner.  He stated that he was able to accomplish his 
normal daily activities without any impairment and his 
employment was not adversely affected by right knee pain.  X-
ray examination of the right knee revealed no abnormalities.  
The diagnosis was post-traumatic right knee pain.  The 
examiner concluded that there was no impairment in right knee 
function based on the veteran's history and the examination.  

The RO obtained the veteran's VA treatment records in 
November 1998.  They show examination and treatment for other 
medical problems from August 1994 to March 1998.  They do not 
show examination of the right knee or a diagnosis of a right 
knee disability.  

The veteran underwent a VA joints examination in May 2000.  
He stated that he had injured his knees during a 1991 
altercation while he was trying to subdue an individual.  He 
experienced early morning cracking and stiffness in the knee, 
but it functioned quite well after he limbered up.  The right 
knee did not feel as strong as it could be, but he denied 
mechanical symptoms involving the right knee joint.  He had 
never had specific treatment for the right knee.  He had no 
lost time at work due to his right knee since discharge from 
service.  

X-ray examination of the right knee revealed no evidence of 
bone injury or destruction.  There was no diagnosis of a 
right knee disability.  The physician stated that the early 
morning right knee symptoms could be a very early sign of an 
arthritic change in the knee.  However, the physician opined 
that at that time there were no clinical or objective 
findings of right knee arthritis or other disease.  The 
physician stated that the right knee was probably functioning 
almost normally and there was no decreased range of motion.  

The VA physician provided an addendum to the VA examination 
in June 2000.  The physician certified review of the 
evidence.  Based on a review of the service medical records, 
the physician concluded that the veteran did sustain a right 
knee injury during the January 1993 altercation.  The 
physician stated that there were no particular findings of a 
remaining right knee problem during the VA examination.  The 
physician could not state that the right knee did not have a 
problem, but stated that at this time there is no physical 
remaining problem in the knee.  The physician also stated 
that there was no permanent right knee impairment at this 
time.  





Criteria

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  Notwithstanding, service 
connection may be granted for disease that is diagnosed after 
discharge from military service, when all of the evidence 
establishes that such disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000); see Cosman v.  Principi, 3 Vet. 
App. 303, 305 (1992).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


Analysis

I.  Duty to Notify and Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  

The veteran has been provided with notice of what is required 
to substantiate his claim.  By virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  That is, he was given notice of the regulations 
pertaining service connection.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The RO requested 
treatment records from a private hospital.  That facility 
responded that the veteran had never been treated at that 
facility for knee problems, in fact, the veteran denied post-
service treatment for his right knee during the May 2000 VA 
examination.  The RO has obtained the VA treatment records 
from the Walla Walla VA Medical Center.  

The veteran was also provided VA compensation examinations 
and these reports are of record.  A VA examination was 
conducted in December 1998.  The Board is of the opinion that 
a remand for another VA examination of the claimed right knee 
disorder is not required because, as will be discussed below, 
the evidence establishes that the veteran does not have a 
current right knee disability.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

There appears to have been a question whether all of the 
veteran's service medical records had been obtained.  The 
record contains multiple requests for the service medical 
records.  Initially, the Board notes that the service medical 
records in the claims folder appear to be complete.  They 
include medical records dated from the veteran's medical 
entrance examination through his medical separation 
examination.  

Second, the veteran contends that he only injured his right 
knee in the January 1993 altercation, and these service 
medical records are in the claims folder.  Even if a 
reasonable possibility exists that additional service medical 
records have not been obtained, further efforts to obtain 
such records would be futile.  It is already established that 
the veteran sustained a right knee injury during service.  

There is no reasonable possibility that assistance in 
obtaining additional service medical records would aid in 
substantiating the claim because his claim is being denied 
for lack of a current right knee disability.  Therefore, the 
duty to assist does not attach to such development in this 
case.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(a)).


The veteran has not indicated the existence of any other 
relevant evidence that has not already been requested and/or 
obtained by the RO.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claims.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  



II.  Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify.")  (citations omitted).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of a right 
knee disability.  

The service medical records do show that the veteran jammed 
his right knee on the obstacle course during training in 
November 1987.  The assessment was right knee contusion for 
which the veteran received treatment and a physical profile.  
During follow-up examination in January 1988 the assessment 
was chronic patella bursitis.  The service medical records 
also show the veteran complained of right calf pain as a 
result of the January 1993 altercation.  However, there was 
no diagnosis of a right knee disability at that time, and the 
lower extremities and the musculoskeletal system were normal 
during the October 1993 separation medical examination.

Despite the in-service right knee injury, the veteran has not 
provided competent evidence that he is currently suffering 
from a right knee disability.  There are no post-service 
medical records or VA examination reports that document 
treatment or a current right knee disability.  

Although the veteran complained of bilateral knee pain 
secondary to the activities related to his duties as a 
military policeman during the September 1994 VA medical 
examination, the physical examination of the right knee was 
negative.  The physician provided a diagnosis of degenerative 
joint disease of the left knee, but did not diagnose a right 
knee disability.  

The examiner who performed the VA joints examination in 
August 1998 provided a diagnosis of post-traumatic right knee 
pain.  This does not constitute a medical diagnosis of a 
right knee disability.  In Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), the Court held that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  In addition, the examiner 
concluded that there was no impairment in right knee function 
based on the veteran's history and the examination.  

During the VA joints examination in May 2000, the veteran 
denied mechanical symptoms involving the right knee joint and 
he stated that he has never had specific treatment for the 
right knee.  

The physician who performed that examination stated that the 
early morning right knee symptoms could be a very early sign 
of an arthritic change in the knee, but the physician opined 
that at that time there were no clinical or objective 
findings of right knee arthritis or other disease.  The 
physician stated that the right knee was probably functioning 
almost normally.  

In the June 2000 addendum to the VA examination, the VA 
physician stated that there were no particular findings of a 
remaining right knee problem during the VA examination.  The 
physician could not state that the right knee did not have a 
problem, but stated that at this time there was no physical 
remaining problem in the knee.  The physician also stated 
that there was no permanent right knee impairment at this 
time.  

While as a lay person the veteran is competent to relate 
observable symptoms such as right knee pain, he is not 
qualified to render a medical opinion that he has a current 
right knee disability.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (Court held that lay assertions of medical 
causation cannot constitute evidence); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (Court held that a witness must 
be competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a right knee disorder related to his period of 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Because the veteran has failed to establish proof that he 
currently has a right knee disability, the Board finds that 
his claim of entitlement to service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a right knee disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the right knee is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

